KRUEGER, Judge.
The appellant was tried and convicted of the offense of assault with intent to murder, and his punishment assessed at confinement in the state penitentiary for a term of one year.
The record is before us without any bills of exception, and the statement of facts is not signed and approved by the trial judge. Therefore the same cannot be considered by this court. In the absence of a statement of facts, we cannot determine the insufficiency of the testimony to warrant the conviction. The indictment appears to be in due form, and, no fundamental error appearing in the record, the judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.